DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 2/23/22. Claims 1-5, 7, 11, 13-20 have been amended. 
The Applicants affidavit has been received on 2/23/22.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Affidavit
The Affidavit provided by the Applicant has been accepted.
Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 19 has been withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
The rejection  under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al., on claims 1-3, 5, 13 are withdrawn because the Applicants arguments are persuasive. 
The rejection  under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luo et al., on claims 1, 3-5, 20 are withdrawn because the Applicants arguments are persuasive. 
Claim Rejections - 35 USC § 103
The rejection under Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki (JP2005267940A; hereinafter, Inagaki I, see English machine translation), on claim 6 is withdrawn because the Applicants arguments are persuasive. 
The rejection under35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al., on claim 8-11 are withdrawn because the Applicants arguments are persuasive. 
The rejection under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources; hereinafter, Wu) in view of Inagaki et al. (US20090042095A1; hereinafter, Inagaki II) and Isozaki et al. (US2012270093A1; hereinafter, Isozaki), on claim 12 is withdrawn because the Applicants arguments are persuasive. 
Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to an electrode for a secondary battery, comprising a current collector and an active material-containing layer comprising active materials which comprise titanium-containing composite oxide having an orthorhombic crystal structure. The active material comprises a  general formula Li2+aM12−bTi6−cM2dO14+δ in the active material-containing layer has an intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib being obtained by powder X-ray diffraction method using Cu-Ku ray, the intensity ratio being in a range of 0.5 < Ia/Ib < 2, the Ia being the strongest intensity of a diffraction peak among diffraction peaks appearing in  a range of 42˚ < 2Ө < 44˚, and the Ib being the strongest intensity of a diffraction peak among different peaks appearing in a range of 42˚ < 2Ө < 44˚, and wherein M1 is at least one selected from the group consisting of Sr, Ba, Ca, Mg, Na, Cs, Rb, and K, M2 is at least one selected from the group consisting of Zr, Sn, V, Nb, Ta, Mo, W, Y, Fe, Co, Cr, Mn, Ni, and Al, a is in a range of 0≤ a ≤ 6, b is in a range of 0≤  b < 2, c is in a range of 0≤  c < 6, d is in a range of 0≤  d < 6, and a is in a range of -0.5 ≤ δ≤ 0.5.
The prior art Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources to Wu discloses an electrode for a secondary lithium rechargeable battery comprising a current collector and an active material-containing layer has active materials which comprise titanium-containing composite oxide having an orthorhombic crystal structure and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ, wherein a is within a range of 0≤a≤6, b is within a range of 0≤b<2, c is within a range of 0≤c<6, d is within a range of 0≤d<6, and δ is within a range of −0.5≤δ≤0.5. However, the Wu reference does not disclose, nearly disclose or provide motivation to specify the intensity ratio being in a range of 0.5 < Ia/Ib < 2, the Ia being the strongest intensity of a diffraction peak among diffraction peaks appearing in  a range of 42˚ < 2Ө < 44˚, and the Ib being the strongest intensity of a diffraction peak among different peaks appearing in a range of 42˚ < 2Ө < 44˚. Figure 1 b appears to comprise intensity ratios of mixed byproducts and not for the titanium-containing composite oxide having an orthorhombic crystal structure and represented by a general formula Li2+aM12−bTi6−cM2dO14+δ. The evidence provided by the Applicant also indicates a difference in 2Ө between 2 and 2.2, wherein it is very difficult to calculate the intensities from Fig. 1b of Wu.
The prior art (Lithiation-delithiation kinetics of BaLi2Ti6O14 anode in high-performance secondary Li-ion batteries) to Luo et al. reference discloses a lithium-containing composite oxide having an orthorhombic BaLi2Ti6O14 used as an anode for a secondary lithium ion battery (wherein a, c, d, δ = 0 and b=1 of the claimed structural formula) . The battery further comprising a positive electrode (counter electrode) and an electrolyte (2.Experimental). The battery comprises a lithium foil (current collector) and the active material is dispersed in to the matrix (layer). The intensity ratio of BaLi2Ti6O14 has an intensity ratio of Ia/Ib in an X-ray diffraction pattern of the active material-containing layer. However, the Luo et al. reference does not specify or disclose, nearly disclose or provide motivation to modify the  BaLi2Ti6O14 to comprise the intensity ratio of 0.5≤Ia/Ib≤2. Specifically, evidence provided by the Applicant also indicates a difference in 2Ө between 2 and 2.2, wherein it is very difficult to calculate the intensities from the Figures of Luo. In addition, the Applicants provide evidence that the calcination temperature of 950˚C yields different products from 1000˚C. 
The prior art US Patent 8,114,469 to Zaghib et al. discloses the lithium titanate comprises a carbon coating layer provides cycling stability, easy to manufacturer as an electrode and good flexibility (3:10-20). However, the Luo et al. reference does not specify or disclose, nearly disclose or provide motivation to modify the  Li2+aM12−bTi6−cM2dO14+δ to comprise the intensity ratio of 0.5≤Ia/Ib≤2. Specifically, evidence provided by the Applicant also indicates a difference in 2Ө between 2 and 2.2, and the Applicants provide evidence that the calcination temperature of 950˚C yields different products from 1000˚C. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725